Citation Nr: 0214414	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  02-08 178	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on claimed service connection for the cause of the 
veteran's death.

(A later Board decision will address an issue of entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318.)


WITNESSES AT HEARING ON APPEAL

Appellant, daughter, and a friend 


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1941 to June 
1948.  He died in April 2001.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 RO decision which, in part, denied DIC based 
on claimed service connection for the cause of the veteran's 
death.  This is the only issue addressed in the present Board 
decision.

The RO also denied DIC under the provisions of 38 U.S.C.A. 
§ 1318.  The appellant claims that the veteran should have 
been rated totally disabled from a service-connected 
bilateral eye condition, for the requisite length of time, in 
order to qualify for DIC under § 1318.  The Board has imposed 
a temporary stay on the adjudication of § 1318 claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095,-7096,-7098 (Fed. Cir. Aug. 
16, 2001).  Once the temporary stay on the adjudication of 
§ 1318 claims is lifted, the Board will prepare a decision 
which addresses the appellant's § 1318 claim.


FINDINGS OF FACT

1.  The cause of the veteran's death decades after service 
was squamous cell carcinoma of the lungs.  The fatal lung 
cancer began many years after service, and was not caused by 
any incident of service.

2.  The veteran's service-connected bilateral pterygium did 
not substantially or materially contribute to his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1941 to June 
1948.  His service medical records show no chronic lung 
problems.  

Post-service medical records note a history of smoking, and 
chronic lung problems are first shown decades after service.  
Medical records in the 1990s note chronic obstructive 
pulmonary disease (COPD).

Subsequent to service, the veteran was service-connected for 
bilateral pterygium (an eye condition).  At the time of his 
death, this eye condition was rated 60 percent disabling, and 
effective January 2001 a total compensation rating was 
assigned based on individual unemployability.

Medical records show the veteran was diagnosed with squamous 
cell carcinoma of the lungs in August 2000, and reflect 
treatment which included radiation therapy and chemotherapy 
from August 2000 to the time of his death in April 2001.  
These records also note COPD and a long history of smoking 
cigarettes.

The veteran's death certificate indicates he died in April 
2001, and the immediate cause of his death was squamous cell 
carcinoma of the lungs.  No contributory causes of death were 
listed.  An autopsy was not performed.

The appellant filed her claim for DIC in May 2001.

In a statement submitted in August 2002, the veteran's pastor 
from 1968 to 1989 stated that the veteran's bad eyesight 
prevented him from working, and that he was unable to travel 
to the VA for treatment due to his wife's working.  An August 
2002 written statement from the appellant describes the 
veteran's eye problems and his smoking, and she noted the 
fatal lung cancer was due to smoking.

In August 2002, the appellant appeared at a Board 
videoconference hearing.  Most of the testimony at that 
hearing concerned claimed DIC under 38 U.S.C.A. § 1318; it 
was basically asserted that the veteran's service-connected 
eye condition should have been rated 100 percent for at least 
10 years prior to his death.  [As noted in the introduction 
of the present Board decision, the § 1318 DIC claim will be 
the subject of a later Board decision.]   The appellant 
stated that doctors had informed her that her husband's 
cancer was from smoking.  Her daughter testified regarding 
the veteran's medical treatment for his eyes.  A friend of 
the appellant testified regarding the veteran's poor eyesight 
and difficulties obtaining and keeping a job as a result.  
The appellant was given 30 days from the date of the hearing 
in which to submit aditional medical evidence in support of 
her claim and also to fill out a form to obtain a personal 
representative.  No additional medical evidence was submitted 
during this time, and the appellant has not appointed a 
personal representative.




II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the appellant has 
been notified of the evidence necessary to substantiate her 
claim for DIC based on claimed service connection for the 
cause of the veteran's death.  Pertinent identified medical 
records on this particular issue have been obtained.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

The veteran served on active duty from 1941 to 1948.  A 
chronic lung condition, including lung cancer, is not shown 
in service or for decades later.  Lung cancer was first 
manifest in 2000, and the medical evidence and death 
certificate indicate that lung cancer was the cause of the 
veteran's death in 2001.  The lung cancer clearly began many 
years after service and was not incurred in or aggravated by 
service.  

The appellant states the veteran's fatal lung cancer was due 
to smoking.  The Board notes that service connection for the 
cause of the veteran's death would not be available on the 
basis of any tobacco use in service, as current law 
applicable to the appellant's claim prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during service.  38 U.S.C.A. § 
1103; 38 C.F.R. § 3.300.

The cause of death, non-service-connected lung cancer, was 
overwhelming.  None of the medical evidence suggests that the 
veteran's service-connected bilateral eye condition 
substantially or materially contributed to death.

The weight of the credible evidence demonstrates that a 
disability incurred in or aggravated in service did not cause 
or contribute to the veteran's death, and thus there is no 
basis for service connection for the cause of the veteran's 
death.  The preponderance of the evidence is against the 
claim for DIC based on claimed service connection for the 
cause of the veteran's death.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 





ORDER

DIC based on claimed service connection for the cause of the 
veteran's death is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

